DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
     The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims

2.	Claims 206-211 (08/10/2020) are pending.
	
Information Disclosure Statement
3.	No information disclosure statement (IDS) submitted in compliance with the provisions of 
37 CFR 1.97.  
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 206-211 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,688,149 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a method for treating constipation in a subject, comprising administering to the subject lovastatin, wherein the subject has an elevated level of methanogen as compared to a reference value of about 10,000 cfu per ml of a biological stool sample that is determined using quantitative polymerase chain reaction (qPCR), wherein the methanogen is Methanobrevibacter smithii (M smithii), wherein the constipation is associated with irritable bowel syndrome in the subject, further comprising measuring a level of methane in the subject's breath, wherein the lovastatin is administered to the subject when the methane level in the subject is above 3 ppm, further comprising measuring a level of hydrogen in the subject's breath, wherein the lovastatin is administered to the subject when the hydrogen level in the subject is above 20 ppm, wherein the subject has or is determined to have a high quantity of a methanogen syntrophic microorganism, wherein the methanogen syntrophic microorganism is a hydrogen-producing microorganism, whereas US 10688149 B2 are drawn to a method for treating constipation-predominant irritable bowel syndrome (C-IBS) in a subject, comprising: determining whether the subject identified as having C--IBS has a quantity of a methanogen that is higher than a reference value of the methanogen based on quantitative polymerase chain reaction (qPCR) or a breath test performed on a biological sample obtained from the subject; and administering lovastatin to the subject when it is determined that the subject has the quantity of the methanogen that is higher than the reference value, wherein the methanogen is from the genus Methanobrevibacter, wherein the Methanobrevibacter methanogen is Methanobrevibacter smithii (M Smithii), wherein the reference value is about 10,000 cfu per ml of the 
Conclusion
6.	No claims are allowed.
Correspondence 


7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,




/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)